Citation Nr: 1235453	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  06-18 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for sensory loss affecting the left hand secondary to a left wrist laceration, evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for postoperative left wrist scars, evaluated as noncompensably disabling prior to November 18, 2011; and as 10 percent disabling thereafter.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), and a March 2004 rating decision by the Atlanta, Georgia RO.  

Hearings on this matter were held before a Decision Review Officer at the Atlanta RO on July 25, 2005, and before the undersigned Veterans Law Judge sitting at the Nashville RO on July 24, 2012.  Copies of the hearing transcripts have been associated with the file.

During the pendency of the Veteran's appeal, the RO awarded an increased evaluation for the service-connected sensory loss of the left hand from 10 percent to 20 percent, and for the service-connected left wrist scars from noncompensable to 10 percent, effective November 18, 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, these issues remain in appellate status. 

With respect to the claim for service connection for an acquired psychiatric disorder, the Court has held that, although an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, although the Veteran filed a claim seeking service connection for PTSD specifically, his September 2005 claim also characterized his disability as a "mental condition."  The Veteran has been diagnosed with, and has sought treatment for, multiple acquired psychiatric disorders, including PTSD, depression, and anxiety disorder.  Thus, pursuant to Clemons, supra, the Veteran's service connection claim is now characterized as one for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder.  Clemons, supra. 


REMAND

During his July 2012 hearing before the Board, the Veteran testified that he receives treatment for sensory loss of the left hand, postoperative left wrist scars, and acquired psychiatric disorder at the Asheville, North Carolina, VA Medical Center (VAMC).  Although a December 2011 supplemental statement of the case (SSOC) indicates that Asheville VAMC records dating from April 2006 to December 2011 were reviewed, additional records from the Asheville VAMC have been submitted that do not appear to have been considered by the agency of original jurisdiction (AOJ).  Thus, remand is required so that all records of the Veteran's treatment at the Asheville VAMC may be provided for inclusion with the record.

The Veteran has been diagnosed with and sought treatment for depression, PTSD and anxiety disorder.  A service connection claim pertaining to PTSD requires specific elements to be met, including corroboration of any in-service stressful event.  See 38 C.F.R. § 3.304(f).  Regulatory changes during the course of the Veteran's appeal have altered the manner of proof in such claims.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).  

In light of these regulatory changes, another examination and opinion should be sought.  The Veteran should also be sent a new VCAA letter informing him of the information and evidence necessary to substantiate a claim of service connection for PTSD.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Asheville VAMC and request that all records of the Veteran's treatment at that facility since January 2008 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for PTSD, including the changes to the regulation regarding stressor verification.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

3.  After completing the development sought above, schedule the Veteran for a VA examination to determine the nature and etiology of each acquired psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder, such as depression or anxiety disorder, that is at least as likely as not related to his active military service.  The examiner is advised that the Veteran is competent to report the onset and frequency of psychiatric symptoms, such as feelings of depression or increased anxiety.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).   The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of psychiatric symptoms since his period of military service.  All opinions must be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

